Citation Nr: 1732704	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  07-35 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

 1. Entitlement to service connection for residuals of pelvis and/or hip injuries.

 2.  Entitlement to service connection for poikilothermal or cold intolerance.

 3.  Entitlement to service connection for neurogenic bowel.

 4. Entitlement to service connection for sexual dysfunction.

 5. Entitlement to service connection for soft tissue trauma.

 6.  Entitlement to service connection for loss of use of buttocks or a spinal cord injury/syrinx injury

7.  Entitlement to service connection for a bladder disorder.

 8. Entitlement to service connection for bilateral lower extremity disorders, to include the legs and knees.

 9. Entitlement to an increased rating, rated as noncompensable prior to March 28, 2005, and 10 percent thereafter for status-post right foot injury.

10.  Entitlement to a rating greater than 10 percent for a right ankle disability.

11.   Entitlement to a rating greater than 50 percent for a lumbar spine disability.

12. Entitlement to a rating greater than 20 percent for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was most recently before the Board in September 2015, at which time it was remanded for additional development.  In a February 2016 rating decision, the claim for service connection for a left foot injury was granted. Thus, the appeal is satisfied with respect to that issue.  

A hearing before the undersigned Acting Veterans Law Judge was held at the RO in January 2009 (i.e. a video hearing).  The hearing transcript has been associated with the record.

The issues of increased rating for lumbar and cervical spine disabilities and service connection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2017 statement, the appellant's representative informed the Board that the appellant desired to withdraw her appeal with respect to the claims for service connection for residuals of pelvis and/or hip injury, poikilothermal, loss of use of the buttocks, neurogenic bowel, sexual dysfunction, and soft tissue trauma.

2.  The status-post right foot injury has approximated, at worst, moderately severe impairment throughout the period of the claim.  

3.  The right ankle disability has not approximated worse than moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issues of entitlement to service connection for residuals of pelvis and/or hip injury, poikilothermal, loss of use of the buttocks, neurogenic bowel, sexual dysfunction, and soft tissue trauma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for a 20 percent rating for status-post right foot injury have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2016).  

3.  The criteria for a rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues on Appeal

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016).  In a June 2017 statement, the appellant's representative expressed the appellant's desire to withdraw the appeal with respect to the claims of service connection for residuals of pelvis and/or hip injury, poikilothermal, loss of use of the buttocks, neurogenic bowel, sexual dysfunction, and soft tissue trauma.  Hence, there remains no allegation of error of fact or law for appellate consideration, and they must be dismissed.

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  The Veteran was provided examinations to determine the nature and severity of the right foot and ankle disabilities, most recently in 2015.  The 2015 VA examination record does not reveal range of motion findings for the left ankle.  Previous examination records include range of motion findings for the left ankle, however, and document that the left ankle has generally normal range of motion.  The Board finds the record is an adequate substitute for the range of motion testing during the 2015 VA examination.  

The Board notes that the VA examination records do not include passive range of motion and do not specify range of motion in and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  The 2015 VA examination records include findings on the effect of weight-bearing and flares.  Although there is no such finding on passive range of motion, active range of motion testing generally produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand with respect to these issues.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal. 

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

The right ankle disability is evaluated under Diagnostic Codes 5271.  Diagnostic Code 5271 provides a 10 percent rating for moderate limitation of motion of the ankle and a 20 percent rating for marked limitation of motion of the ankle.  Normal range of motion of the ankle is 20 degrees dorsiflexion and 45 degrees plantar flexion.  

The right foot disability is evaluated under Diagnostic Code 5284.  Diagnostic Code 5284, which rates "foot injuries, other," provides a 10 percent rating for moderate impairment, 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2016).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Factual Background

A February 2003 VA examination record reveals the Veteran's history of consistent pain in the right foot and ankle.  She reported flares three times a week of intermittent sharp right ankle pain, estimated as 6-7/10, lasting approximately 30 minutes to one hour.  She also reported a cramping sensation in the feet.  She reported that during flares she has to sit down until the pain resolves.  She reported that the precipitating factor for flares was running further than 32 feet.  She added that running further than that caused pain and buckling of the ankle.  She also reported weakness and fatigability of the ankle.  Examination of the right ankle was negative for deformity, deviation, inflammation, or edema.  There was tenderness with palpation.  There was no laxity.  Range of motion testing, active and passive, revealed flexion to 45 degrees, extension to 20 degrees, inversion to 30 degrees, and eversion to 20 degrees.  Repetitive testing revealed no sign of incoordination or fatigability, but the Veteran developed cramps in the right foot.  The Veteran was able to heel and toe gait without complication.  The diagnosis was chronic sprain/contusion of the right ankle/foot with residual pain syndrome causing mild to moderate functional impairment.  

October 2003 and August 2004 VA treatment record indicates that the Veteran could heel walk, toe walk, and tandem walk.  

A March 2005 VA examination record reveals the Veteran's history of right foot pain, weakness, cramps, fatigability, and lack of endurance.  She reported flares of right foot pain for an hour or two, which made her unable to walk.  She reported that the flares occurred at least one to two times per week, lasting from two to three hours.  She reported additional mild to moderate limitation of motion and function during a flare.  She added that she could not go to museums or shopping during a flare.  

Regarding the right ankle, she reported weakness that caused occasional buckling.  She added that she only had ankle pain with running.  She denied stiffness, swelling, or locking.  She did have crepitance.  She reported that she had no warning for an ankle flare, explaining that it buckled on its own and was weak and painful afterwards.  She indicated that the ankle flares occurred three times per year.  She denied use of assistive devices.  

Examination of the feet revealed bilateral hallux valgus and a broken blister on the undersurface of the left big toe.  There was no evidence of calluses.  The Veteran had a problem with heel walking but could toe-walk.  The feet had normal range of motion, though there was pain on the lateral aspect of the right ankle.  There was no edema, instability, or weakness, and the Achilles tendon had normal alignment.  Examination of the right ankle showed no evidence of edema, effusion, instability, or abnormal movement.  There was tenderness and crepitation.  Flexion was within normal limits.  There was cramping in the toes with extension.  Ankle dorsiflexion was to approximately 18 degrees without pain.  The examiner reported that plantar flexion caused the toes to spasm.  Repetitive testing caused an increase in pain and decrease in range of motion by approximately 5 degrees.  The examiner reported that after repetition, plantar flexion was limited to approximately 30 degrees and dorsiflexion was limited to approximately 18 degrees.  Gait was normal.  The diagnosis was chronic strain bilateral feet and right ankle, with limitation of function because of pain mild, but moderate during flare-up.  The record indicates that X-ray imaging was normal except for bunions.  

A June 2006 VA examination record reveals the Veteran's history of right ankle pain three times per week, lasting eight hours per episode.  She reported that the pain was caused by physical activity.  She denied incapacitation and reported that the functional impairment was inability to run or use stairs.  Examination revealed no sign of abnormal weight-bearing.  Posture was normal, but gait was antalgic.  The Veteran did not require use of an assistive device to walk.  Examination of the ankle revealed no sign of edema, effusion, weakness, tenderness, abnormal movement, or guarding.  Range of motion testing was done bilaterally.  The right ankle had dorsiflexion to 14 degrees and plantar flexion to 45 degrees, with pain at the end degree.  There was no additional limitation after repetition.  The diagnosis was right ankle strain.  

An August 2006 VA examination record reveals the Veteran's history of foot pain and "some" weakness, lack of endurance, and fatigability, worse with standing and walking.  She denied stiffness or swelling.  She reported flares of increased pain at least once a day.  She described the flare as moderate because she had to get off the foot.  She denied use of an assistive device for her feet.  Examination revealed pain on palpation of the right foot.  There was no objective evidence of instability, no functional limitation on standing and walking, and no gait limitation.  There was no callosity, breakdown, or unusual shoe-wear pattern.  She did have painful motion, and she could not toe or heel walk.  She reported that she was not able to squat because it would increase her pain.  There were no hammertoes, high arch, clawfoot, flat feet, hallux valgus, or other foot deformity.  Although the Veteran reported some mild pain on range of motion testing of the various right foot joints, range of motion was normal, and repetitive use did not cause any additional limitation of motion due to pain, fatigue, weakness, or lack of endurance.  The examiner diagnosed chronic strain of the right foot, noting that there was no evidence of fracture or degenerative joint disease on x-ray in 2005.  X-rays of the right foot in August 2006 showed minimal hammertoe deformities of the third through fifth toes, but were otherwise unremarkable.  Limitation of function of the right foot was characterized by the examiner as moderate, due to pain.  The examiner was unable to comment on the degree of limitation during flare-ups without resorting to speculation. 

A July 2011 VA examination record reveals the Veteran's history of intermittent right ankle pain, usually caused by walking on concrete or prolonged walking or standing.  She denied stiffness, locking, instability, or giving way.  She reported occasional signs of inflammation.  She denied flares or incapacitation.  She also reported intermittent foot pain that was caused by physical activity such as prolonged walking, standing, or bending.  She reported that she treated the pain with rest and elevation.  The record notes that the Veteran had been diagnosed with rheumatoid arthritis of the feet.  Examination revealed no evidence of disuse due to the right ankle disability.  The right ankle appeared normal, and there was no laxity.  There was mild tenderness.  Range of motion testing revealed dorsiflexion to 20 degrees and plantarflexion to 35 degrees with pain, including after repetition.  The diagnosis was intermittent strain right ankle.  

November 2013 and May 2014 VA treatment records reveal complaints of pain and swelling in joints including the ankles and feet.  Examination revealed painful range of motion in the ankles and tenderness in the feet.  The diagnoses were rheumatoid arthritis.  

A May 2015 VA treatment record reveals the Veteran's history of pain and swelling in the right foot and ankle.  Examination revealed swelling and pain with motion.  

A November 2015 VA "foot" examination record reveals the Veteran's history of foot pain and difficulty walking further than one block.  She denied flares.  The examiner determined that the Veteran had mild foot injuries from the in-service accident.  The examiner indicated that the foot condition chronically compromised weight-bearing and was associated with pain on movement and weight-bearing.  There was not pain, weakness, fatigability, or incoordination that significantly limited functional ability during flares or after repeated use over a period of time.  

A November 2015 VA "ankle" examination record reveals the Veteran's history of intermittent ankle pain and special difficulty walking over uneven ground because the ankle "twisted easily."  She denied flares.  Examination revealed dorsiflexion to 20 degrees and plantar flexion to 40 degrees with no pain and no change after repetition.  There was no evidence of pain on weight-bearing.  Motor strength was full.  

Analysis

Resolving all doubt in favor of the Veteran, the Board finds a 20 percent rating is warranted for the entire period of the claim for moderately severe impairment due to the right foot injury, based primarily on the historical evidence of functional impairment of walking and standing and need to rest during flares.  The Board notes that it is unable to isolate the functional impairment due to the foot injury from the right ankle disability and has considered both in assigning this rating.  The Board finds a rating in excess of 20 percent is not warranted at any time because the evidence does not suggest severe impairment due to the in-service injury.  The record indicates that at least some of the Veteran's symptoms and impairment have been attributed to a distinct condition, notably rheumatoid arthritis, as shown through medical findings and the improvement of the Veteran's function since beginning treatment for rheumatoid arthritis.  The record documents that the Veteran maintains significant function in the right foot, and the Veteran has denied need for an assistive device based on the right foot injury.  Additionally, there is no evidence of ankylosis or atrophy, and motor strength is consistently at least near-normal.  Furthermore, VA examiners have described the impairment as, at worst, "moderate."  Although there is evidence of pain on use and functional impairment due to the pain, the Veteran has been compensated for the reported pain on use, and the Board finds the probative evidence does not suggest that the service-connected right foot injury ever results in severe impairment.  The Board further finds the medical findings more probative than the Veteran's assessment of the functional impairment from the service-connected right foot injury, particularly because the evidence documents the existence of non-service connected disabilities affecting the right foot. 

Regarding the right ankle disability, the Board finds a schedular rating in excess of 10 percent is not warranted for a right ankle disability under Diagnostic Code 5271.  The Board has considered the DeLuca factors and the evidence of pain on use.  The Veteran has already been compensated for the reported pain on use, however, and there is no probative evidence of the degree of limitation of motion required for a higher rating.  In this regard, the Board notes that range of motion testing revealed significant motion, including after repetition, and the Veteran has not reported marked limitation of motion during flares.  Rather, to the extent she has reported limitation of motion during flares, notably in 2003, she described it as "moderate."   
The Board finds the overall disability picture created by the record suggests function too significant to approximate "marked" limitation of motion.  In making this determination, the Board reiterates that it has considered the functional impairment associated with at least some of the flares in assigning a 20 percent rating under Diagnostic Code 5284.  

The Board has considered whether a higher or separate rating is warranted under an alternate diagnostic code, but finds none is applicable.


ORDER

The appeal for service connection for residuals of pelvis and/or hip injury is dismissed.

The appeal for service connection for poikilothermal is dismissed.

The appeal for service connection for loss of use of the buttocks is dismissed.

The appeal for service connection for neurogenic bowel is dismissed.

The appeal for service connection for sexual dysfunction is dismissed.

The appeal for service connection for soft tissue trauma is dismissed.

A 20 percent rating for status-post right foot injury is granted.  

A rating in excess of 10 percent for a right ankle disability is denied.  


REMAND

Regarding the claims for increased ratings for spine disabilities, the Veteran was most recently afforded a relevant VA examination in November 2015.  In argument submitted to the Board in February 2016 and June 2017, the Veteran and her representative asserted that the spine disabilities had worsened since the 2015 examination.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of the spine disabilities, to include whether the lumbar spine disability is associated with neurogenic bladder or radiculopathy.  Pursuant to the previous Board remand, this examination must include nerve conduction testing, unless the examiner explains why such testing is not required.  

Additionally, regarding the claims for service connection, the Board has previously remanded the claims for additional development, notably requesting in-service inpatient records.  The record does not indicate that the clinical records were requested; rather, it appears a general request for service medical records was performed.  Clinical records are sometimes kept separately from service treatment records.  A specific search for the hospital records should be done.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent evidence, notably inpatient records from United States Army Hospital (121st Evacuation Hospital) Seoul, Korea, for treatment from July 2 to 11, 1977.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified. 

2. Then, afford the Veteran VA examination(s) by an examiner or examiners with sufficient expertise to determine the current degree of severity of the service-connected cervical spine disability and lumbar spine disability.  Any indicated studies should be performed.  All pertinent evidence of record should be made available to and reviewed by the examiner(s).  Ensure that all information required for rating purposes, to include any associated neurological impairment, is provided by the examiner(s).  Nerve conduction studies must be performed unless the examiner specifies why such study is not needed.  

The examiner must address whether the lumbar spine disability results in urinary incontinence or radiculopathy.  A rationale should be provided for any opinion expressed, with consideration of the July/August 1999 VA inpatient examination report that reveals a determination that the Veteran had a small conus abnormality in 1992, resolved, that "may account for some of her bladder dysfunction (small post-void residual)."  

3.  Provide the claims file to an appropriate medical profession who should be requested to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's urge incontinence is related to service or is secondary to the service-connected status-post hysterectomy.  

The rationale for the opinion must be provided with consideration of the in-service treatment for urinary tract infections, the Veteran's denial of spontaneous urinary incontinence in approximately 1990, July 1999 VA inpatient examination record, and diagnosis of likely stress incontinence in September 2004.  

4.  Then, readjudicate the issues remaining on appeal, with consideration of all evidence associated with the record since the claim was most recently addressed by the AOJ.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


